         Case 1:20-cv-00443-DAD-BAM Document 27 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     NORMA MOLINA,                                     Case No. 1:20-cv-00443-DAD-BAM
 8
                    Plaintiff,                         ORDER TO SHOW CAUSE RE ATTORNEY
 9                                                     AMANDA L. WASHINGTON FOR
             v.                                        UNAUTHORIZED PRACTICE OF LAW
10                                                     BEFORE THIS COURT
     C R BARD INCORPORATED, et al.,
11
                    Defendants.                        FOURTEEN (14) DAY DEADLINE
12

13         On March 26, 2020, this case was transferred to this Court from the United States District
14 Court for the District of Arizona. (Doc. No. 6.) On March 26, 2020, the Clerk of Court issued a

15 notice directing counsel Amanda L. Washington to submit a pro hac vice application to practice

16 in this District. (Doc. No. 8.) Ms. Washington submitted a pro hac vice application on July 6,

17 2020. (Doc. No. 24). On July 7, 2020, the Court denied Ms. Washington’s pro hac vice

18 application without prejudice. (Doc. No. 25.) On July 15, 2020, the parties submitted a Joint

19 Scheduling Report signed by Mr. Washington as counsel for Plaintiff. (Doc. No. 24.)
20         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
21 to and continuing membership in the Bar of this Court are limited to attorneys who are active

22 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

23 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

24 Eastern District which complies with the requirements of Local Rule 180(a).

25         Attorneys who are not active members in good standing of the State Bar of California
26 may, upon application and in the discretion of the Court, be permitted to appear and participate
27 in a particular case pro hac vice. Id. at 180(b)(2). Pursuant to Local Rule 180(d),

28


                                                   1
           Case 1:20-cv-00443-DAD-BAM Document 27 Filed 07/16/20 Page 2 of 2


 1          “The Court may order any person who practices before it in violation of [Local
            Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
 2          Nonappropriated Fund. Payment of such sum shall be an additional condition of
 3          admission or reinstatement to the Bar of this Court or to practice in this Court.”
      L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with
 4
      the Local Rules or with any order of the Court may be grounds for imposition of any and all
 5
      sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.
 6
            According to Ms. Washington’s previous pro hac vice application, she is not a member of
 7
      the State Bar of California has been provided. A review of the docket and Court records
 8
      indicates that Ms. Washington has not refiled an application for admission to practice pro hac
 9
      vice despite appearing and participating in this matter on Plaintiff’s behalf.
10
            Accordingly, Amanda L. Washington is HEREBY ORDERED to SHOW CAUSE for
11
      failure to comply with the Local Rules and for unauthorized practice of law before the Court.
12
      Ms. Washington shall file a written response to this order to show cause within fourteen (14)
13
      days of service of this order. Ms. Washington may also comply with this order by filing an
14
      application for admission to practice pro hac vice and registering for CM/ECF. The Clerk of
15
      Court is further directed to serve a copy of this order on Amanda L. Washington at the offices
16
      of McGlynn Glisson & Mouton, 340 Florida Street, Baton Rouge, LA 70801.
17
            Failure to respond to this order to show cause may result in the imposition of sanctions.
18

19
     IT IS SO ORDERED.
20

21
        Dated:     July 16, 2020                               /s/ Barbara   A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      2
